DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/738,854, filed on January 9, 2020.

Oath/Declaration
Oath/Declaration as filed on January 9, 2020 is noted by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee, U.S. Patent Application Publication 2020/0167537 A1 (hereinafter Lee I).
Regarding claim 1, Lee I teaches a display device (3400 FIGS. 1 and 34, paragraph[0310] of Lee I teaches FIG. 34 is a diagram illustrating a display device 3400 including the complex sensing device 100 according to embodiments of the present disclosure) comprising: 
a display panel (D-PNL FIGS. 1 and 34, paragraph[0312] of Lee I teaches referring to FIG. 34, the display device 3400 can include, as the components for displaying images, a display panel D-PNL, and various types of display driving circuits for driving the display panel D-PNL);  
5a fingerprint sensor which is disposed on a surface of the display panel and senses a user's fingerprint by emitting ultrasonic waves (FSU FIGS. 1-2, 9, and 34, paragraph[0076] of Lee I teaches the fingerprint panel F-PNL can include a plurality of fingerprint sensor units; and here, the fingerprint sensor unit FSU is a basic configuration unit for constituting the fingerprint sensor, and See also at least paragraphs[0170]-[0176], and [0312] of Lee I); and 
a first vibrator which is disposed on a surface of the fingerprint sensor and generates vibrations based on driving voltages applied thereto (PIEZO FIGS. 1-2, 7, 9, and 34, paragraph[0120] of Lee I teaches more specifically, in the transducer TRDS, when a driving signal DS in the form of an AC signal is applied to the first driving electrode DE1, and a bias voltage with a low DC voltage level is applied to the second driving electrode DE2, the piezoelectric material layer PIEZO vibrates and converts electrical energy by voltages DS and GB applied to the first and second driving electrodes DE1 and DE2 to ultrasonic waves, resulting in the ultrasonic waves being generated; and here, the vibration of the piezoelectric material layer PIEZO can mean that the polarization state of the piezoelectric material layer PIEZO is changed, and See also at least paragraph[0109] of Lee I).
Regarding claim 16, Lee I teaches the display device of claim 1, further comprising:  25a fourth vibrator which is disposed on the surface of the fingerprint sensor and generates vibrations based on driving voltages applied thereto (PIEZO FIGS. 1-2, 7, 9, and 34, paragraph[0120] of Lee I teaches more specifically, in the transducer TRDS, when a driving signal DS in the form of an AC signal is applied to the first driving electrode DE1, and a bias voltage with a low DC voltage level is applied to the second driving electrode DE2, the piezoelectric material layer PIEZO vibrates and converts electrical energy by voltages DS and GB applied to the first and second driving electrodes DE1 and DE2 to ultrasonic waves, resulting in the ultrasonic waves being generated; and here, the vibration of the piezoelectric material layer PIEZO can mean that the polarization state of the piezoelectric material layer PIEZO is changed, and See also at least paragraphs[0076], [0104], [0109], and [0113]-[0119] of Lee I).
Regarding claim 17, Lee I teaches the display device of claim 16, further comprising: a fifth vibrator which is disposed on the surface of the fingerprint sensor and 30generates vibrations based on driving voltages applied thereto (PIEZO FIGS. 1-2, 7, 9, and 34, paragraph[0120] of Lee I teaches more specifically, in the transducer TRDS, when a driving signal DS in the form of an AC signal is applied to the first driving electrode DE1, and a bias voltage with a low DC voltage level is applied to the second driving electrode DE2, the piezoelectric material layer PIEZO vibrates and converts electrical energy by voltages DS and GB applied to the first and second driving electrodes DE1 and DE2 to ultrasonic waves, resulting in the ultrasonic waves being generated; and here, the vibration of the piezoelectric material layer PIEZO can mean that the polarization state of the piezoelectric material layer PIEZO is changed, and See also at least paragraphs[0076], [0104], [0109], and [0113]-[0119] of Lee I).
Regarding claim 18, Lee I teaches a display device (3400 FIGS. 1 and 34, paragraph[0310] of Lee I teaches FIG. 34 is a diagram illustrating a display device 3400 including the complex sensing device 100 according to embodiments of the present disclosure) comprising: 
a display panel (D-PNL FIGS. 1 and 34, paragraph[0312] of Lee I teaches referring to FIG. 34, the display device 3400 can include, as the components for displaying images, a display panel D-PNL, and various types of display driving circuits for driving the display panel D-PNL); 
a fingerprint sensor which is disposed on a surface of the display panel and senses a 5user's fingerprint by emitting ultrasonic waves (FSU FIGS. 1-2, 9, and 34, paragraph[0076] of Lee I teaches the fingerprint panel F-PNL can include a plurality of fingerprint sensor units; and here, the fingerprint sensor unit FSU is a basic configuration unit for constituting the fingerprint sensor, and See also at least paragraphs[0170]-[0176], and [0312] of Lee I); and 
a first vibrator which is disposed on the surface of the display panel and generates vibrations based on driving voltages applied thereto, wherein the fingerprint sensor and the first vibrator neighbor each other in a first direction (PIEZO FIGS. 1-2, 7, 9, and 34, paragraph[0120] of Lee I teaches more specifically, in the transducer TRDS, when a driving signal DS in the form of an AC signal is applied to the first driving electrode DE1, and a bias voltage with a low DC voltage level is applied to the second driving electrode DE2, the piezoelectric material layer PIEZO vibrates and converts electrical energy by voltages DS and GB applied to the first and second driving electrodes DE1 and DE2 to ultrasonic waves, resulting in the ultrasonic waves being generated; and here, the vibration of the piezoelectric material layer PIEZO can mean that the polarization state of the piezoelectric material layer PIEZO is changed, and See also at least paragraphs[0076], [0104], [0109], and [0113]-[0119] of Lee I).
Regarding claim 19, Lee I teaches a method of driving a display device, the method (3400 FIGS. 1 and 34, paragraph[0310] of Lee I teaches FIG. 34 is a diagram illustrating a display device 3400 including the complex sensing device 100 according to embodiments of the present disclosure, and See also at least ABSTRACT and paragraphs[0343]-[0354] of Lee I) comprising: 
recognizing a user's fingerprint located on a surface of a display panel of the display device by emitting ultrasonic waves using a fingerprint sensor disposed on an opposing surface of the display panel in a fingerprint recognition mode (FSU FIGS. 1-2, 9, and 34, paragraph[0076] of Lee I teaches the fingerprint panel F-PNL can include a plurality of fingerprint sensor units; and here, the fingerprint sensor unit FSU is a basic configuration unit for constituting the fingerprint sensor, and See also at least paragraphs[0170]-[0176], and [0312] of Lee I); 
15outputting a first sound by vibrating the display panel by vibrating a first vibrator, which is disposed on a surface of the fingerprint sensor, in a first frequency band in a sound mode (FIGS. 1-2, 9, and 34, paragraph[0115] of Lee I teaches when the driving signal DS with a pre-configured frequency in the form of an AC signal is applied to the first driving electrode DE1, and the bias voltage GB with a low voltage level is applied to the second driving electrode DE2, the piezoelectric material layer PIEZO can vibrate to generate a signal; and for example, a signal generated from the transducer TRDS may be an electromagnetic wave, an ultrasonic wave, a sound wave, or the like, paragraph[0120] of Lee I teaches more specifically, in the transducer TRDS, when a driving signal DS in the form of an AC signal is applied to the first driving electrode DE1, and a bias voltage with a low DC voltage level is applied to the second driving electrode DE2, the piezoelectric material layer PIEZO vibrates and converts electrical energy by voltages DS and GB applied to the first and second driving electrodes DE1 and DE2 to ultrasonic waves, resulting in the ultrasonic waves being generated; and here, the vibration of the piezoelectric material layer PIEZO can mean that the polarization state of the piezoelectric material layer PIEZO is changed, and See also at least paragraphs[0108]-[0114], and [0116] of Lee I); and 
providing haptic feedback by vibrating the first vibrator in a second frequency band in a vibration mode (FIGS. 1-2, 9, and 34, paragraph[0116] of Lee I teaches here, when a sound wave is generated from the transducer TRDS, the sound wave may have a range of approximately 16 Hz to 20 KHz. When the ultrasonic wave is generated from the transducer TRDS, the ultrasonic wave may have, e.g., frequencies above 20 KHz; and that is, the ultrasonic wave generated from the transducer TRDS may have a period less than or equal to 50 μsec., and See also at least paragraphs[0108]-[0114], [0115], and [0120] of Lee I).
Regarding claim 20, Lee I teaches the method of claim 19, wherein the first frequency band is higher than the second frequency band (FIGS. 1-2, 9, and 34, paragraph[0116] of Lee I teaches here, when a sound wave is generated from the transducer TRDS, the sound wave may have a range of approximately 16 Hz to 20 KHz. When the ultrasonic wave is generated from the transducer TRDS, the ultrasonic wave may have, e.g., frequencies above 20 KHz; and that is, the ultrasonic wave generated from the transducer TRDS may have a period less than or equal to 50 μsec., and See also at least paragraphs[0108]-[0114], [0115], and [0120] of Lee I).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee I, in view of Panchawagh, U.S. Patent Application Publication 2018/0373913 A1 (hereinafter Panchawagh I).
Regarding claim 2, Lee I teaches t10he display device of claim 1, further comprising:; but does not expressly teach a first adhesive layer disposed between the fingerprint sensor and the first vibrator.  
However, Panchawagh I teaches a first adhesive layer disposed between the fingerprint sensor and the first vibrator (FIGS. 3A-4B, paragraph[0064] of Panchawagh I teaches the ultrasonic receiver 310 is generally configured to detect ultrasonic reflections 314 resulting from interactions of the ultrasonic waves transmitted by the ultrasonic transmitter 308 with ridges 316 and valleys 318 defining the fingerprint of the finger 312 being scanned; in some implementations, the ultrasonic transmitter 308 overlies the ultrasonic receiver 310 as, for example, illustrated in FIGS. 3A and 3B; in some implementations, the ultrasonic receiver 310 may overlie the ultrasonic transmitter 308 (as shown in FIG. 4A described below); the ultrasonic receiver 310 may be configured to generate and output electrical output signals corresponding to the detected ultrasonic reflections; in some implementations, the ultrasonic receiver 310 may include a second piezoelectric layer different from the piezoelectric layer of the ultrasonic transmitter 308; for example, the piezoelectric material of the ultrasonic receiver 310 may be any suitable piezoelectric material such as, for example, a layer of PVDF or a PVDF-TrFE copolymer; the piezoelectric layer of the ultrasonic receiver 310 may convert vibrations caused by the ultrasonic reflections into electrical output signals; in some implementations, the ultrasonic receiver 310 further includes a thin-film transistor (TFT) layer; in some such implementations, the TFT layer may include an array of sensor pixel circuits configured to amplify or buffer the electrical output signals generated by the piezoelectric layer of the ultrasonic receiver 310; the electrical output signals provided by the array of sensor pixel circuits may then be provided as raw measured image data to the processing unit for use in processing the image data, identifying a fingerprint associated with the image data, and in some applications, authenticating a user associated with the fingerprint; in some implementations, a single piezoelectric layer may serve as the ultrasonic transmitter 308 and the ultrasonic receiver 310 (as shown in FIG. 4B described below); in some implementations, the substrate 304 may be a glass, plastic or silicon substrate upon which electronic circuitry may be fabricated; in some implementations, an array of sensor pixel circuits and associated interface circuitry of the ultrasonic receiver 310 may be configured from CMOS circuitry formed in or on the substrate 304; in some implementations, the substrate 304 may be positioned between the platen 306 and the ultrasonic transmitter 308 and/or the ultrasonic receiver 310; in some implementations, the substrate 304 may serve as the platen 306; and one or more protective layers, acoustic matching layers, anti-smudge layers, adhesive layers, decorative layers, conductive layers or other coating layers (not shown) may be included on one or more sides of the substrate 304 and the platen 306).
Furthermore, Lee I and Panchawagh I are considered to be analogous art because they are from the same field of endeavor with respect to a biometric device, and involve the same problem of forming the biometric device to for a suitable fingerprint sensing system.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lee I based on Panchawagh I to have a first adhesive layer disposed between the fingerprint sensor and the first vibrator.  One reason for the modification as taught by Panchawagh I is to have a suitable ultrasonic fingerprint system for incorporation under display applications (ABSTRACT and paragraph[0002] of Panchawagh I).
Regarding claim 3, Lee I teaches the display device of claim 1, wherein the first vibrator comprises: a first electrode to which a first driving voltage is applied;  15a second electrode to which a second driving voltage is applied; and a first vibration layer disposed between the first electrode and the second electrode,; in response to the first driving voltage applied to the first electrode and the second driving voltage applied to the second electrode (PIEZO FIGS. 1-2, 7, 9, and 34, paragraph[0120] of Lee I teaches more specifically, in the transducer TRDS, when a driving signal DS in the form of an AC signal is applied to the first driving electrode DE1, and a bias voltage with a low DC voltage level is applied to the second driving electrode DE2, the piezoelectric material layer PIEZO vibrates and converts electrical energy by voltages DS and GB applied to the first and second driving electrodes DE1 and DE2 to ultrasonic waves, resulting in the ultrasonic waves being generated; and here, the vibration of the piezoelectric material layer PIEZO can mean that the polarization state of the piezoelectric material layer PIEZO is changed, and See also at least paragraph[0109] of Lee I); but does not expressly teach wherein the first vibration layer contracts or expands.  
However, Panchawagh I teaches wherein the first vibration layer contracts or expands  (FIGS. 3A-4B, paragraph[0068] of Panchawagh I teaches FIG. 4A shows an exploded projection view of example components of the example ultrasonic sensing system 300 of FIGS. 3A and 3B according to some implementations; the ultrasonic transmitter 308 may include a substantially planar piezoelectric transmitter layer 422 capable of functioning as a plane wave generator; ultrasonic waves may be generated by applying a voltage across the piezoelectric transmitter layer 422 to expand or contract the layer, depending upon the voltage signal applied, thereby generating a plane wave; in this example, the processing unit (not shown) is capable of causing a transmitter excitation voltage to be applied across the piezoelectric transmitter layer 422 via a first transmitter electrode 424 and a second transmitter electrode 426; the first and second transmitter electrodes 424 and 426 may be metallized electrodes, for example, metal layers that coat opposing sides of the piezoelectric transmitter layer 422; and as a result of the piezoelectric effect, the applied transmitter excitation voltage causes changes in the thickness of the piezoelectric transmitter layer 422, and in such a fashion, generates ultrasonic waves at the frequency of the transmitter excitation voltage).
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee I, in view of Liu, U.S. Patent Application Publication 2019/0057236 A1 (hereinafter Liu I).
Regarding claim 12, Lee I teaches the display device of claim 1, further comprising:; but does not expressly teach LO-201811-302-1-USO45SMP180348USKSA0522USa second vibrator disposed on the surface of the display panel and spaced apart from the fingerprint sensor.  
However, Liu I teaches a second vibrator disposed on the surface of the display panel and spaced apart from the fingerprint sensor (13 FIGS. 1-6, paragraph[0046] of Liu I teaches in particular, as shown in FIG. 2, the driving structure Tx in the display panel includes a first electrode 11, a first layer of piezoelectric material 13 and a second electrode 12 which are provided sequentially away from a side of the base substrate 10, wherein the first piezoelectric material 13 between the first and second electrodes 11 and 12 will create an ultrasonic wave when a driving voltage is applied to the first and second electrodes 11 and 12; it should be noted that there may be an air chamber below the driving structure Tx to facilitate enhancement of the ultrasonic wave such that the ultrasonic wave can be better transmitted outside; here, both the first and second electrodes 11 and 12 are optionally plate electrodes; and of course, electrodes of other structures may alternatively be used, and See also at least paragraphs[0043] and [0059] of Liu I).
Furthermore, Lee I and Liu I are considered to be analogous art because they are from the same field of endeavor with respect to a biometric device, and involve the same problem of forming the biometric device to for a suitable fingerprint sensing system.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lee I based on Liu I to have a second vibrator disposed on the surface of the display panel and spaced apart from the fingerprint sensor.  One reason for the Liu I is to have a suitable display panel with a fingerprint detection module for determining fingerprint information using ultrasonic signal (ABSTRACT and paragraph[0043] of Liu I).
Regarding claim 14, Lee I and Liu I teach the display device of claim 12, further comprising: a third vibrator disposed on the surface of the display panel and spaced apart from the fingerprint sensor and the second vibrator (23 FIGS. 1-6, paragraph[0047] of Liu I teaches in particular, as shown in FIG. 3, the receiving structure Rx in the display panel includes a third electrode 21, a second layer of piezoelectric material 23 and a fourth electrode 22 which are provided sequentially away from a side of the driving structure Tx, wherein the third electrode 21 includes a plurality of block electrodes BE, and the fourth electrode 22 includes a plate electrode; the operation principle of the receiving structure Rx is as follows; when the fourth electrode 22 of the receiving structure Rx, connected with a fixed level, receives an ultrasonic wave reflected back from the finger, the second layer of piezoelectric material 23 transforms the ultrasonic signal into a driving voltage which is output to the fingerprint detection module by the third electrode 21; since the reflected ultrasonic signals from the ridges and the valleys are different in amplitude, the amplitude of the driving voltage transformed into from the ultrasonic signal by the second layer of piezoelectric material 23 will be different, then the driving voltage signal output by the third electrode 21 is different accordingly; and in such a case, the fingerprint detection module may determine from the driving voltage signal output by the third electrode 21 corresponding fingerprint information, and See also at least paragraphs[0043], [0046],  and [0058]-[0059] of Liu I).

Potentially Allowable Subject Matter
 Claims 4-11, 13, 15, and 21-24 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, if any, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621